                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                            WESTERN DIVISION AT DAYTON

ANDREW ROLLISON,

       Plaintiff,                                   Case No. 3:20-cv-380

vs.

JOHN P. ROTH, Acting Secretary,                     District Judge Michael J. Newman
U.S. DEPARTMENT OF THE AIR FORCE,                   Magistrate Judge Peter B. Silvain, Jr.

      Defendant.
______________________________________________________________________________

  ORDER: (1) GRANTING DEFENDANT’S MOTION TO DISMISS (DOC. NO. 5); (2)
       DISMISSING WITHOUT PREJUDICE PLAINTIFF’S CLAIMS; AND (3)
                 TERMINATING THIS CASE ON THE DOCKET
______________________________________________________________________________

       This civil case is before the Court on Defendant’s motion to dismiss. Doc. No. 5. Plaintiff

filed an opposition memorandum (Doc. No. 9) and Defendant replied (Doc. No. 11). Defendant’s

motion is now ripe for review.

                                               I.

       Plaintiff, a former civil service employee of the United States Air Force (“Air Force”),

alleges he was forced to resign after reporting he was the victim of workplace sexual harassment.

Doc. No. 1 at PageID 2. Upon resigning, Plaintiff filed a complaint with the Air Force Office of

Special Counsel and later brought a Whistleblower Individual Right of Action (“IRA”) appeal to

the Merit Systems Protection Board (“MSPB”). Doc. No. 1-1 at PageID 9, 11–12; see also 5

U.S.C. § 1221 (providing that an employee who suffered negative personnel action “as a result of

a prohibited personnel practice described in section [5 U.S.C. §] 2302(b)(8) . . . [may] seek

corrective action from the [MSPB]”); 5 U.S.C. § 2302(b)(8)(A)(i) (prohibiting a federal employer

from taking or threatening an adverse employment consequence because of the employee’s
“disclosure of information by an employee . . . which the employee . . . reasonably believes

evidences any violation of any law, rule, or regulation”). Plaintiff did not consult with the Equal

Employment Opportunity office (“EEO”) about his allegations. Doc. No. 1-1 at PageID 12; Doc.

No. 9 at PageID 51.

       Plaintiff argued to the MSPB that he was removed from his job for engaging in protected

whistleblowing activity. Doc. No. 1-1 at PageID 12. An MSPB Administrative Law Judge,

however, found Plaintiff failed to establish a nonfrivolous claim of whistleblower retaliation and

was not entitled to a hearing. Id. at PageID 13. A notice attached to the MSPB’s decision advised

Plaintiff of his right to appeal a final MSPB order to the United States Court of Appeals for the

Federal Circuit. Id. at PageID 18–19.

       Plaintiff did not pursue an appeal in the Federal Circuit. He instead filed a complaint in

this Court seeking review of the MSPB’s decision and alleging violations of Title VII of the Civil

Rights Act of 1964, 42 U.S.C. § 2000e-3(a), and the Rehabilitation Act, 29 U.S.C. § 794(a). Doc.

No. 1 at PageID 4–7. Defendant now moves to dismiss Plaintiff’s claims pursuant to Fed. R. Civ.

P. 12(b)(1) and (6). Doc. No. 5.

                                              II.

       Challenges to the Court’s subject-matter jurisdiction under Rule 12(b)(1) come in two

forms: facial and factual attacks. See McCormick v. Miami Univ., 693 F.3d 654, 658 (6th Cir.

2012). “‘A facial attack on the subject-matter jurisdiction’ -- like the one Defendant makes here -

- ‘questions merely the sufficiency of the pleading.’” Wayside Church v. Van Buren Cnty., 847

F.3d 812, 816 (6th Cir. 2017) (quoting Gentek Bldg. Prods. v. Sherwin-Williams Co., 491 F.3d

320, 330 (6th Cir. 2007)) (cleaned up). The Court accepts the allegations in the complaint as true

against a facial attack. Cooper v. Rapp, 702 F. App’x 328, 331 (6th Cir. 2017).



                                                2
       The Court also assumes the veracity of the complaint under Rule 12(b)(6). See Ashcroft v.

Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)).

To survive a Rule 12(b)(6) motion, a plaintiff must plead “factual content that allows the court to

draw the reasonable inference that the defendant is liable for the misconduct alleged.” Id. “Where

a complaint pleads facts that are ‘merely consistent with’ a defendant’s liability, it ‘stops short of

the line between possibility and plausibility of “entitlement to relief.”’” Id. (quoting Twombly,

550 U.S. at 557).

       Defendant argues Plaintiff’s complaint should be dismissed because only the Federal

Circuit has subject matter jurisdiction to hear IRA claims, and he failed to exhaust available

administrative remedies before suing under Title VII and the Rehabilitation Act. Doc. No. 5 at

PageID 41–45. Plaintiff believes subject matter jurisdiction exists in this Court because his IRA

claim presents a “mixed case” over which this Court has jurisdiction under 5 U.S.C. § 7703(b)(2)

and that equitable tolling should excuse his decision not to first pursue his discrimination charge

through appropriate administrative channels. Doc. No. 9 at PageID 50. The Court will review the

parties’ arguments in turn.

                                               A.

       The Civil Service Reform Act (“CSRA”) “establishes a framework for evaluating

personnel actions taken against federal employees.” Kloeckner v. Solis, 568 U.S. 41, 44 (2012).

When a “particularly serious” action occurs, “for example, a removal from employment or a

reduction in grade or pay,” “the affected employee has a right to appeal the agency’s decision to

the MSPB.” Id. An appeal might contest whether the agency’s action was justified under the

CSRA or contend that the adverse decision was made, in whole or in part, in violation of the federal

discrimination laws. See 5 U.S.C. § 7702(a)(1) (providing that a federal employee who alleges

that the basis for an adverse employment decision was discriminatory may appeal to the MSPB);
                                                    3
Perry v. Merit Sys. Protection Bd., __ U.S. __, 137 S. Ct. 1975, 1980 (2017). Section 7703 of the

CSRA provides that final MSPB decisions are appealable to the Federal Circuit. 5 U.S.C.

§ 7703(b)(1). “Cases of discrimination” -- or so-called “mixed cases” -- are exempted from this

general rule and are reviewable in a federal district court. 5 U.S.C. § 7703(b)(2); Kloeckner, 568

U.S. at 46.

       Federal employees with mixed cases have divergent procedural paths. An employee “may

first file a discrimination complaint with the agency itself” in the agency’s EEO. Kloeckner, 568

U.S. at 45. The employee can appeal an adverse ruling to the MSPB or sue the agency in district

court. Id. at 45–46. “Alternatively, the employee may initiate the process by bringing her case

directly to the MSPB, forgoing the agency’s own system for evaluating discrimination charges.”

Id. at 45. A federal employee may appeal their mixed case to the district court whether the agency

dismissed the case on substantive, procedural, or jurisdictional grounds. Perry, 137 S. Ct. at 1985;

Kloeckner, 568 U.S. at 56.

       Plaintiff argues he presents a mixed case -- like the federal employees in Kloeckner and

Perry -- that this Court has jurisdiction to review. Doc. No. 9 at PageID 51. He is incorrect.

Plaintiff brought a different type of CSRA claim than the Kloeckner and Perry plaintiffs: a

whistleblower IRA. 5 U.S.C. § 1221(a); 5 U.S.C. § 2302(b)(8); 5 U.S.C. § 7703(b)(1)(B). Appeals

taken from MSPB IRA decisions are governed by 5 U.S.C. § 7703(b)(1)(B) and, as a result,

jurisdiction over IRA appeals lies in the Federal Circuit, not the federal district courts. See

Zachariasiewicz v. U.S. Dep’t of Justice, 395 F. Supp. 3d 734, 739 (E.D. Va. 2019) (concluding

that IRA appeals to the MSPB are statutorily separate from, and follow a different procedural path

than, affirmative claims of discrimination).




                                                 4
       The Federal Circuit dealt with the same distinction -- between IRA claims involving

discrimination and mixed cases -- in Young v. Merit Systems Protection Board, 961 F.3d 1323,

1327 (Fed. Cir. 2020). There, the plaintiff alleged she was terminated for reporting time-and-

attendance violations and a hostile work environment. Id. at 1325. The MSPB found that she did

not state a non-frivolous claim and her allegation -- that her employer retaliated against her for

filing an EEO complaint -- did not give the MSPB jurisdiction over her IRA claim. Id. at 1326.

On appeal, the Federal Circuit ordered the parties to show cause whether its jurisdiction over the

plaintiff’s appeal was affected by the Supreme Court’s Perry decision. Id. at 1326–27. The

plaintiff argued she presented a mixed case reviewable by a federal district court, while the MSPB

contended Perry does not apply to IRA appeals. Id. at 1327.

       The Federal Circuit agreed with the MSPB because Perry dealt with appeals taken under

5 U.S.C. § 7703(b)(2), while IRA appeals are governed by 5 U.S.C. § 7703(b)(1)(B). Id. Section

7703(b)(1)(B) provides that MSPB IRA decisions may be reviewed by “the Federal Circuit or any

court of appeals of competent jurisdiction.” 5 U.S.C. § 7703(b)(1)(B). That subsection is not

among the “interwoven statutory provisions,” which mixed cases fall under, at issue in Perry and

Kloeckner. Young, 961 F.3d at 1327 (quoting Kloeckner, 568 U.S. at 46).

       Young also made clear that IRA claims can never be mixed cases. Id. at 1328. This is

because the MSPB’s review is “limited to the merits of allegations of violations of the

Whistleblower Protection Act.” Id. at 1327 (“[I]n an IRA appeal the ‘appellant may not raise

affirmative defenses, such as claims of discrimination or harmful procedural error’”) (quoting 5

C.F.R. § 1209.2(c)). Section 7703(b)(1)(B), therefore, is the exclusive avenue -- and the Federal

Circuit is the exclusive forum -- for plaintiffs seeking judicial review of an unfavorable MSPB

IRA decision. Id. at 1327–28 (concluding the Federal Circuit had jurisdiction over the plaintiff’s



                                                5
IRA appeal because a petition was properly made under 5 U.S.C. § 7703(b)(1)(B)). For that

reason, this Court does not have jurisdiction over Plaintiff’s MSPB appeal.

                                                   B.

        Plaintiff’s remaining Title VII and Rehabilitation Act claims also warrant dismissal. Doc.

No. 1 at PageID 4–7.          A plaintiff must exhaust administrative remedies before filing an

employment discrimination case in federal court. See, e.g., Lockett v. Potter, 259 F. App’x 784,

786 (6th Cir. 2008) (explaining the administrative requirements for a federal employee under Title

VII); Smith v. U.S. Postal Serv., 742 F.2d 257, 262 (6th Cir. 1984) (explaining that a federal

employee is required to exhaust administrative remedies before filing suit pursuant to the

Rehabilitation Act). This requires the government employee to meet with an EEO counselor

within 45 days of the discriminatory incident, 29 C.F.R. § 1614.105(a)(1); file a complaint with

the discriminatory agency, 29 C.F.R. § 1614.106(a); and receive a final agency decision, 29 C.F.R.

§ 1614.110(a).

        Plaintiff concedes he took none of these steps. Doc. No. 9 at PageID 51. He instead argues

that the negative health consequences caused by the allegedly hostile work environment prevented

him from satisfying the administrative preconditions. 1 Id. The Court, however, finds this

insufficient to excuse his non-compliance.

        Equitable tolling in the Title VII context is used “only sparingly.” Irwin v. Dep’t of

Veterans Affairs, 498 U.S. 89, 96 (1990).               Courts look at five factors before relaxing the

requirement to exhaust administrative remedies: “(1) whether the plaintiff had actual notice of the

time restraint; (2) whether she had constructive notice of the time restraint; (3) the degree of



1
  Plaintiff also argues that he brings his Title VII and Rehabilitation Act claims as part of, and not separate
from, his MSPB appeal. Doc. No. 9 at PageID 51. If that were the case, 5 U.S.C. § 7703(b)(1)(B) forecloses
his strategy. Young, 961 F.3d at 1327.

                                                        6
diligence exerted in pursuing her rights; (4) the degree of prejudice to the defendant; and (5) the

reasonableness of plaintiff’s ignorance of the time constraint.” Steiner v. Henderson, 354 F.3d

432, 435 (6th Cir. 2003). Plaintiff bears the burden of proving equitable tolling applies. Allen v.

Yukins, 366 F.3d 396, 401 (6th Cir. 2004).

        Plaintiff has not explained how the relevant factors apply here nor cited any case law in

support of his argument. Doc. No. 9 at PageID 51. Moreover, the Court cannot discern from

Plaintiff’s complaint if his failure to seek out an EEO counselor was in part due to employer

interference. See, e.g., 3799 Mill Run Partners, LLC v. City of Hilliard, 839 F. App’x 948, 951

(6th Cir. 2020) (quoting Andrews v. Orr, 851 F.2d 146, 151 (6th Cir. 1988)) (“The most common

situation calling for equitable tolling involves some affirmative representation or action by the

employer that causes an employee to miss a filing deadline”). Therefore, Plaintiff has not shown

that equitable tolling applies in this instance.

                                                   III.

        For the foregoing reasons, the Court (1) GRANTS Defendant’s motion to dismiss; (2)

DISMISSES WITHOUT PREJUDICE Plaintiff’s claims; and (3) TERMINATES this case on

the docket.

        IT IS SO ORDERED.

Date:   June 23, 2021                                     s/Michael J. Newman
                                                          Hon. Michael J. Newman
                                                          United States District Judge




                                                      7
